— In an action to recover damages for wrongful death and for the pain and suffering allegedly sustained by the decedent as a result of the defendants’ negligence and medical malpractice, Ralph Cohen appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County *585(Kutner, J.), entered May 6, 1985, as denied his application to withdraw as the plaintiff’s attorney.
Order reversed insofar as appealed from, as an exercise of discretion, without costs or disbursements, and application granted. Appellant shall serve upon the plaintiff copies of the order to be made hereon, with notice of entry, by certified mail, return receipt requested, and by ordinary mail with postal proof of mailing, and shall also serve a copy of the order to be made hereon with notice of entry, upon the attorneys for the defendants. Upon the filing of proof of such service with the Clerk of the Supreme Court, Nassau County, where the action is pending, the appellant shall be relieved as counsel for the plaintiff. All proceedings in this action are stayed until 90 days after such service is completed; the plaintiff, if she be so advised, shall retain new counsel, and shall serve a bill of particulars and responses to the defendant Levitt’s disclosure demands within that 90-day period.
In view of counsel’s negative reassessment of the merits of the plaintiff’s case, the fact that the matter has not yet been calendared and depositions have not been taken, and the lack of objections to counsel’s application to withdraw, it is evident that no prejudice will result in granting the application to withdraw. Although the appellant filed a notice of appeal, in the plaintiff’s name, we decline to dismiss the appeal and, instead, treat the notice of appeal as valid in the interest of justice (see, CPLR 5520 [c]; State of New York v Benjamin, 90 AD2d 914, appeal dismissed 58 NY2d 972). Weinstein, J. P., Rubin, Eiber and Spatt, JJ., concur.